DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 2016-174393, filed in Japan on September 7, 2016, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on March 31, 2020 and the IDS submitted on September 15, 2020 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  
The claim currently recites “an optical that divides…” in line 7.  Based on the original disclosure as filed, the term “optical” is an adjective and should be followed by a noun, or more specifically, followed by the structural element of “splitter,” to therefore recite “an optical splitter that divides…”    Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-21, respectively, of prior U.S. Patent No. 10,652,467. This is a statutory double patenting rejection.
Instant Application 16/835,340
U.S. Patent No. 10,652,467
12. A shake correction method using a shake correction device that corrects a shake of a captured image captured by an imager which images subjects through an imaging optical system, 
12.  A shake correction method using a shake correction device that corrects a shake of a captured image captured by an imager which images subjects through an imaging optical system,
the shake correction device including a movement detection sensor that outputs 


a drive mechanism that controls positions of subject light rays incident on a light receiving surface of the imager by driving at least one of a part of lenses included in the imaging optical system or the imager, and 
an optical  (see claim objection supra)
that divides an optical path of subject light rays incident on the imaging optical system into a first optical path which leads to the imager and a second optical path other than the first optical path in a position closer to the subject than a driven member driven by the drive mechanism and 
an optical splitter 
that divides an optical path of subject light rays incident on the imaging optical system into a first optical path which leads to the imager and a second optical path other than the first optical path in a position closer to the subject than a driven member driven by the drive mechanism and
a subject light detector that receives the subject light rays which are incident on the imaging optical system and travel through the second optical path and outputs image signals of subject light 


the method comprising:
a movement detection step of detecting the movement of the shake correction device based on the image signals of the subject light detector, and
a movement detection step of detecting the movement of the shake correction device based on the image signals of the subject light detector, and 
a drive control step of controlling the drive mechanism based on a first movement of the shake correction device based on the signal output from the movement detection sensor, and a second movement detected in the movement detection step,
a drive control step of controlling the drive mechanism based on a first movement of the shake correction device based on the signal output from the movement detection sensor, and a second movement detected in the movement detection step,
wherein in the movement detection step, distances of the subjects formed on the light receiving surface of the subject light detector from the imaging optical system are calculated based on output signals of the subject light detector, and
wherein in the movement detection step, distances of the subjects formed on the light receiving surface of the subject light detector from the imaging optical system are calculated based on output signals of the subject light detector, and 
the movement amount is detected as the second movement in a case where a movement amount of the subject of which 




Dependent claims 13-20 correspond to claims 13-20, respectively, of prior U.S. Patent No. 10,652,467, and are therefore rejected on the same grounds as claim 12, supra.

Instant Application 16/835,340
U.S. Patent No. 10,652,467
21. A non-transitory computer readable medium storing a shake correction program causing a computer of a shake correction device that corrects a shake of a captured image captured by an imager which images subjects through an imaging optical system to perform a shake correction method,
21.  A non-transitory computer readable medium storing a shake correction program causing a computer of a shake correction device that corrects a shake of a captured image captured by an imager which images subjects through an imaging optical system to perform a shake correction method, 
wherein the shake correction device includes a movement detection sensor that outputs a signal corresponding to a movement of the shake correction device,
wherein the shake correction device includes a movement detection sensor that outputs a signal corresponding to a movement of the shake correction device,
a drive mechanism that controls positions of subject light rays incident on a light 


an optical splitter that divides an optical path of subject light rays incident on the imaging optical system into a first optical path which leads to the imager and a second optical path other than the first optical path in a position closer to the subject than a driven member driven by the drive mechanism, and 
a subject light detector that receives the subject light rays which are incident on the imaging optical system and travel through the second optical path and outputs image signals of subject light images formed on the light receiving surface,
a subject light detector that receives the subject light rays which are incident on the imaging optical system and travel through the second optical path and outputs image signals of subject light images formed on the light receiving surface,  
the shake correction method comprising:
the shake correction method comprising:
a movement detection step of detecting the movement of the shake correction 


a drive control step of controlling the drive mechanism based on a first movement of the shake correction device based on the signal output from the movement detection sensor and a second movement detected in the movement detection step,
wherein in the drive control step, distances of the subjects formed on the light receiving surface of the subject light detector from the imaging optical system are calculated based on output signals of the subject light detector, and
wherein in the drive control step, distances of the subjects formed on the light receiving surface of the subject light detector from the imaging optical system are calculated based on output signals of the subject light detector, and 
the movement amount is detected as the second movement in a case where a movement amount of the subject of which the distance is maximum exceeds a threshold value.
the movement amount is detected as the second movement in a case where a movement amount of the subject of which the distance is maximum exceeds a threshold value.



Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,652,467.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader in every aspect than corresponding claims 1 of prior U.S. Patent No. 10,652,467, and is therefore an obvious variant thereof. 
Instant Application 16/835,340
U.S. Patent No. 10,652,467
1. A shake correction device that corrects a shake of a captured image captured by an imager which images subjects through an imaging optical system, the device comprising:
1. A shake correction device that corrects a shake of a captured image captured by an imager which images subjects through an imaging optical system, the device comprising:
a movement detection sensor that outputs a signal corresponding to a movement of the shake correction device;
a movement detection sensor that outputs a signal corresponding to a movement of the shake correction device;  



the imager; 
a drive mechanism that controls positions of subject light rays incident on a light 
receiving surface of the imager by driving
 at least one of a part of lenses included in the imaging optical system or the imager;  
an optical splitter that divides an optical path of subject light rays 
                                     into a first optical 
path which leads to the imager and a second optical path other than the first optical path in a position closer to the subject than a driven member driven by the drive mechanism;
an optical splitter that divides an optical path of subject light rays incident on the imaging optical system into a first optical path which leads to the imager and a second optical path other than the first optical path in a position closer to the subject than a driven member driven by the drive mechanism;  
a subject light detector that receives the subject light rays which 

travel through the second optical path and outputs image signals of the subject light images formed on the light receiving surface; and
 a subject light detector that receives the subject light rays which are incident on the imaging optical system and 
travel through the second optical path and outputs image signals of the subject light images formed on the light receiving surface;  and
a processor, configured to:
a processor, configured to:

detect the movement of the shake correction device based on the image signals of the subject light detector;  and
control the drive mechanism based on a first movement of the shake correction device based on the signal outputted from the movement detection sensor and a second movement detected by the processor,
control the drive mechanism based on a first movement of the shake correction device based on the signal outputted from the movement detection sensor and a second movement detected by the processor,
wherein the processor calculates distances of the subjects formed on the light receiving surface of the subject light detector from the imaging optical system based on output signals of the subject light detector, and
wherein the processor calculates distances of the subjects formed on the light receiving surface of the subject light detector from the imaging optical system based on output signals of the subject light detector, and
detects the movement amount as the second movement in a case where a movement amount of the subject of which the distance is maximum exceeds a threshold value.
detects the movement amount as the second movement in a case where a movement amount of the subject of which the distance is maximum exceeds a threshold value.


Similarly, dependent claims 2-11 correspond to obvious variants of claims 2-11,
 
respectively, of prior U.S. Patent No. 10,652,467, and are therefore rejected on the same grounds as claim 1, supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2007/0230937 to Ide et al. teaches a similar structure to the optical splitter and the light detection unit of the instant application.
U.S. Patent Publication No. 2019/0191093 and U.S. Patent No. 10,652,467 to Wada are the associated publication and patent, respectively, of the parent application of the instant application.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/GARY C VIEAUX/Primary Examiner, Art Unit 2697